Citation Nr: 1527336	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-49 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
 
1.  Entitlement to a compensable rating for residuals of a right hand injury.  
 
2.  Entitlement to a compensable rating for residuals of a left leg stress fracture prior to May 20, 2014.

3.  Entitlement to a rating in excess of 10 percent for residuals of a left leg stress fracture since May 20, 2014. 
 
4.  Entitlement to a compensable rating for residuals of a right leg stress fracture prior to May 20, 2014.

5.  Entitlement to a rating in excess of 10 percent for residuals of a right leg stress fracture since May 20, 2014.
 
6.  Entitlement to an increased rating for pityrious rosea evaluated as 10 percent disabling prior to May 20, 2014.

7.  Entitlement to an increased rating for pityrious rosea evaluated as 30 percent disabling since May 20, 2014. 

 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from November 1990 to December 1996.  She also served in the reserve.  
 
This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
 
In a June 2014 rating decision, VA increased the rating for pityrious rosea to 30 percent, and the ratings for residuals of right and left leg stress fractures to 10 percent each.  The effective date for each increase was May 20, 2014.  Given that higher ratings are possible for these disorders the claim remains in controversy.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA treatment records are located in Virtual VA.  
 
 
FINDINGS OF FACT
 
1.  The preponderance of the evidence shows no evidence of any residuals due to a right hand injury.  
 
2.  Prior to November 22, 2013, the Veteran's residuals of left leg stress fractures were not manifested by slight left knee or hip disability.  

3.  Effective November 22, 2013, the Veteran's residuals of left leg stress fractures were manifested by a limitation of flexion to 40 degrees but no less. 

4.  Since May 20, 2014, residuals of left leg stress fractures have been manifested by not more than a slight knee or hip disability.
 
5.  Prior to May 20, 2014, residuals of right leg stress fractures were not manifested by a slight knee or hip disability.  

6.  Since May 20, 2014, residuals of right leg stress fractures have been manifested by not more than slight knee or hip disability. 
 
7.  Prior to May 20, 2014, pityrious rosea was manifested by symptoms affecting less than 5 percent of her total or exposed body area and requiring the use of topical therapy.  

8.  Since May 20, 2014, pityrious rosea has been manifested by symptoms affecting not more than 20 to 40 percent of her total body area.  
 
 

CONCLUSIONS OF LAW
 
1.  The criteria for a compensable rating for residuals of a right hand injury have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5219, 5223, 5227, and 5230 (2014).
 
2.  Prior to November 22, 2013 the criteria for a compensable rating residuals of left leg stress fractures were not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5255 (2014).
 
3.  Effective November 22, 2013, the criteria for a 10 percent rating, but not greater, for residuals of left leg stress fractures were met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.71, 4.71a, Diagnostic Codes 5255, 5260 (2014).

4.  Prior to May 20, 2014 the criteria for a compensable rating residuals of right leg stress fractures were not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5255. 

5.  Since May 20, 2014, the criteria for a rating in excess of 10 percent for residuals of right leg stress fractures have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5255.

6.  Prior to May 20, 2014 the criteria for a compensable rating for pityrious rosea were not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.118, Diagnostic Code 7806 (2014).
 
7.  Since May 20, 2014 the criteria for a rating in excess of 30 percent for pityrious rosea have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.118, Diagnostic Code 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August and December 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in May 2008, July 2011, November 2013, and May 2014.  There is no additional evidence that need be obtained.  

Increased Ratings
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  
 
Hand Disability
 
The Veteran claims entitlement to a compensable rating for residuals of a right hand injury.  The service treatment records show that the appellant injured her right hand when a door was slammed on it.  X-rays showed a small avulsion fracture of the fifth finger.  No other abnormalities were shown in service.  

Musculoskeletal disabilities are rated under 38 C.F.R. § 4.71a.  Unfavorable ankylosis of multiple digits, specifically the ring and little finger, is to be assigned a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5219.  
 
Favorable ankylosis of multiple digits, specifically the ring and little finger, is to be assigned a 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5223
 
Ankylosis of the ring or little finger, whether favorable or unfavorable, is to be rated noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  
 
Any limitation of motion of the ring or little finger is to be rated noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  
 
The Veteran was afforded a VA hand examination in May 2008.  She reported symptoms of hand pain, tenderness, weakness, frequently dropping objects, and having difficulty carrying items.  Examination showed no evidence of amputation, ankylosis, or deformity.  There was no evidence of a gap between the thumb pad and the finger tips, or between the finger and the proximal crease of the hand on maximum finger flexion.  Examination did show decreased stamina for pushing and pulling.  X-rays were negative.  The examiner diagnosed residuals of a right hand disability with decreased manual dexterity, and problems with lifting, carrying, and reaching.  The examiner also noted fatigue, decreased strength in the upper extremity, and pain.   
 
Imaging in May and October 2008 noted a history of loss of right hand and finger motion.  X-rays were negative.  
 
At a May 2014 VA examination there was no evidence of a current disability of the right hand.  The Veteran stated there was intermittent swelling and pain.  Physical examination revealed no limitation of finger motion, no pain on motion, and no ankylosis.  Repetitive use testing was successfully completed.  There was no functional loss or impairment and no ankylosis.  Muscle strength was full.  There was no evidence of a gap between the thumb pad and the finger tips, or between the finger and the proximal crease of the hand on maximum finger flexion.  The examiner stated that pain, weakness, fatigue, and incoordination were not likely to significantly impact functional ability or when the hand was used repeatedly over time.  
 
VA outpatient treatment records note complaints of hand pain but little functional limitation.  
 
In this case, the preponderance of the evidence shows there is no compensable disability in the Veteran's right hand.  The ring and little finger do not have limitation of motion and are not ankylosed.  There is no evidence of disability that equates to an amputation of these digits.  There is some history and complaints of pain, but pain is not shown to significantly limit functioning.  There is no evidence of arthritis in the hand, hence, the doctrine announced in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), is not for application.  Therefore, entitlement to a compensable rating is not in order.

The Board considered whether a higher evaluation of a service-connected disability is warranted on the basis of functional loss due to pain, or due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See generally, DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011) the United States Court of Appeals for Veterans Claims  distinguished DeLuca, saying that pain alone through a joint's range of motion does not constitute functional loss.  The Court has clearly indicated that painful motion does not equate to limited motion.  Id. at 41.  Here, the examination revealed that despite complaints of pain right hand functioning was unimpaired.   Hence, there is no basis for an increased rating.

Bilateral Leg Disability
 
The appellant is service connected for stress fractures of each leg.   

Impairment of the femur is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5255. Malunion of the femur with moderate knee or hip disability warrants a 20 percent rating.  Malunion of the femur with slight knee or hip disability warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  
 
A VA outpatient treatment note from December 2007 noted the Veteran's complaints of right knee and leg pain.  
 
The Veteran was afforded a VA examination in May 2008.  She reported being unable to run, stand or sit for extended periods of time.  Physical examination revealed a normal gait but inflammation of both knees.  There was also evidence of swelling, heat and tenderness.  The Veteran was able to walk more than one quarter of a mile but less than one full mile, and she could stand for 15 to 30 minutes.  Pain on motion and some limitation of motion was noted bilaterally.  The appellant showed active left knee motion from 0 to 128 degrees with pain between 108 and 129 degrees.  Passive motion was from 0 to 129 degrees.  The right knee showed active motion from 0 to 120 degrees with pain throughout the range of motion.  Passive motion was from 0 to 120 degrees.  There was no limitation of left knee motion on repetitive use, but motion was limited between 117 and 120 degrees in the right knee.   X-ray studies showed a tiny soft tissue ossification adjacent to the acetabular roof of the left hip consistent with either small avulsed bony fragment versus calcification within the ischiofemoral ligament, but an otherwise negative bilateral study.  The examiner opined that the disability had significant effects function with decreased mobility, problems with lifting and carrying, weakness, and pain. It is well to note, however, that the appellant is not service connected for a left hip disorder.

At a November 2013 VA examination the appellant noted pain to the anterior aspects of both legs when going from sitting to standing, or lying down to standing.  The appellant stated that the stress fracture residuals caused her to have a slow gait.  She also reported pain that radiated to both feet lasting about 3 to 5 minutes, with occasional mild swelling.  Physical examination revealed right knee flexion to 40 degrees, and extension to 0 degrees.  Left knee motion studies revealed flexion to 70 degrees, and extension to 5 degrees.  The appellant was unable to perform repetitive motion studies due to pain.  Muscle strength of the knees was 5/5 in both flexion and extension.  The examination noted pain to palpitation, but full muscle strength and normal reflexes.  Historical shin splints and stress fractures were noted, with a current symptom of pain. The Veteran reported that she constantly used a cane.  Significantly, the examiner noted that the Veteran complained of generalized joint pain secondary to fibromyalgia.  Consequently, the examiner could not determine if the limitation of motion was due to the old stress fractures or fibromyalgia.  
 
At a May 2014 VA examination the Veteran stated that her legs swelled and hurt depending to the weather.  Physical examination revealed some limitation and pain on motion and palpitation.  Right knee extension was to 0 degrees, and right knee pain began at 75 degrees of flexion with the appellant able to move the right knee to 90 degrees.  Left knee extension was to 0 degrees, and left knee pain began at 100 degrees of flexion with the appellant able to move the left knee to 100 degrees.  Repetitive use testing was successfully accomplished with a 10 degree loss of right knee flexion, and a 5 degree loss of left knee flexion.  There was no loss of extension following repetitive motion study.  Muscle strength was full and joint stability was normal.  The examiner noted current symptoms of intermittent pain and weakness due to historical stress fractures and the Veteran's regular cane usage.  The examiner opined, however, that the Veteran's leg disabilities did not have an impact on her ability to work and that pain, weakness, fatigue, or incoordination were not likely to significantly impact functional ability or when the knees are used repeatedly overtime.  
 
Prior to May 20, 2014, the Veteran's symptoms were decreased mobility, problems with lifting and carrying, weakness, and pain.  There was some limitation of motion; there was not a compensable limitation of motion in either knee prior to the November 22, 2013 examination.  At the November 22, 2013 examination left knee flexion was limited to 40 degrees.  Flexion was not, however, limited to 30 degrees thus precluding a higher rating under Diagnostic Code 5260.  [A 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260 requires evidence of flexion limited to 30 degrees.]  At no time prior to May 20, 2014, did the appellant show a compensable limitation of right knee motion in either flexion or extension.  Hence, effective November 22, 2013, the Board will assign a 10 percent rating for left leg stress fracture residuals under Diagnostic Code 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

Since May 20, 2014, the RO has found that the Veteran has a slight knee or hip disability.  As demonstrated above, no examination showed evidence of knee extension limited to 15 degrees as is required for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014); no examination showed evidence of knee flexion limited to 30 degrees as is required for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260; and no examination showed a limitation of thigh flexion to 30 degrees as is required for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2014).  Given these facts, entitlement to increased evaluations is not in order save for the excpetion noted above.

In reaching this deicison the Board considered the decision in DeLuca, however, VA examiners clearly indicated that those factors were not likely to significantly impact the Veteran's functioning.  
 
Skin Disability
 
Skin disabilities are rated under 38 C.F.R. § 4.118.  Dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.  
 
Dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Id.
 
Dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  Id.
 
Dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed areas, and; requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  Id.
 
The Veteran was afforded a VA skin examination in May 2008 and she reported symptoms of pruritus, dryness, and discoloration.  The Veteran reported using a topical corticosteroid as needed for more than 6 weeks in the prior 12 months.  Physical examination revealed that no area of the head, face, neck or hands was affected, and that less than 5 percent of her exposed or total body area was affected.  There was no evidence of scarring.  The examiner diagnosed pityrious rosea.  
 
The Veteran was afforded a VA skin examination in July 2011.  A history of treatment of dermatitis and pityrious rosea during the prior 12 months was noted.  She reported that her symptoms had been increasing with itchiness and pain.  The Veteran reported using a topical corticosteroid daily for more than six weeks. Systemic corticosteroid use was not reported.  The percentage of exposed areas affected was judged to be zero, and the percentage of total body area affected was judged to be less than 5.  The examiner diagnosed intermittent dermatitis, resolved.

At a May 2014 VA examination it was noted that the appellant had used antihistamines, topical corticosteroids and other topical medications for 6 weeks or more, but not constantly in the past 12 months.  Physical examination revealed no scarring or disfigurement of the head.  Examination revealed that 20 to 40 percent of the Veteran's total body area was affected, though only 5 to 20 percent of her exposed body area.  The appellant was diagnosed with eczema with generalized flat, scaly spots ranging from 0.5 centimeters to 1.0 centimeters in diameter.  The examiner opined that the disorder caused no functional impact.

Prior to May 20, 2014, the Veteran's affected body area was less than 20 percent and she only used topical therapy.  Systemic corticosteroids were never prescribed.  Since May 20, 2014, the Veteran's affected body area has been greater than 20 percent, but less than 40 percent.  Under 38 C.F.R. § 4.118, Diagnostic Code 7806 a 60 percent rating requires either more than 40 percent of the entire body surface or more than 40 percent of exposed areas be affected by the disorder, or constant or near constant use of a systemic therapy such as corticosteroids be required.  The Veteran never required systemic therapy at any point.  Therefore, the Board cannot grant an increased rating for either period for the appellant's pityrious rosea.  
 
The Board has considered whether the Veteran's disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  If each step is not met, there is no basis for a referral.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The first step calls for a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  The appellant's symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. §§ 4.71a and 4.118, and as such the scheduler ratings are appropriate.  As the first step of Thun has not been met referral for the assignment of extraschedular disability ratings is not warranted.  
 
 
ORDER
 
Entitlement to an increased rating for residuals of a right hand disability is denied.  
 
Entitlement to a compensable rating for residuals of a left leg stress fracture prior to November 22, 2013 is denied.  

Entitlement to a 10 percent rating, but not greater, for residuals of a left leg stress fracture since November 22, 2013 is granted subject to the laws and regulations governing the award of monetary benefits.  
 
Entitlement to a compensable rating prior to May 20, 2014, and entitlement to a rating in excess of 10 percent rating since May 20, 2014, for residuals of a right leg stress fracture is denied.  
 
Entitlement to a compensable rating prior to May 20, 2014, and entitlement to a rating in excess of 30 percent rating since May 20, 2014, for pityrious rosea is denied.   
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


